Houghton, J.:
The- plaintiff brings this action, to recover the’value-of certain articles claimed, to have beén" unlawfully removed from premises belonging'-to her by the defendants ’upon vacating as .tenants, and resultant damages to her freehold from such removal. This the defendants denied, and demanded that the plaintiff furnish a bill of particulars, specifying "the character and quantity of such .articles and their claimed value, as well as the precise damage to the freehold complained of. .- -
■The record discloses, that upon the defendants’ removal from- the premises they- advertised to sell at auction the articles which plaintiff claimed belonged to her, and • for the convenience of bidders prepared a catalogue, a copy of which plaintiff has.
The Special Term refused to compel plaintiff to furnish such bill *553of particulars, presumably upon the ground that the defendants knew what they sold and permitted to be carried away. Assuming such knowledge, that fact would not inform them of the precise articles which plaintiff claims were unlawfully removed. The office of a bill of particulars is to amplify the pleading and indicate with more particularity than is ordinarily required in a formal plea the nature of the claim made, in order that the issues may he-more intelligently met. (Slingerland v. Corwin, 105 App. Div. 310.) It may be that the plaintiff’s claim does not extend to all of the articles sold and removed by the defendants. She has the catalogue of the auction sale, and can readily pick out from that such articles as she claims to recover for, and the defendants will then know precisely what the issues to be met upon the trial are, and need not be put to the trouble and expense of preparing for trial as to those articles for which no recovery is asked:
The plaintiff should have been required to furnish a bill of particulars of the quantities and character of radiators, iron piping, shafts, engines, plumbing, partitions, lockers, shelving, tanks, machinery, electric machinery, elevators, washtubs, wall trim and window glass and any other parts of said building claimed to have been unlawfully removed, together with the claimed value of each article, as well as a statement of the character and nature of the damages to the building itself, for which she seeks'recovery in the sum of $5,000.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted in conformity herewith, with ten dollars costs.
O’Brien, P. J., Ingraham, McLaughlin and Clarke, JJ., concurred.
Order reversed, with ten dollars costs and disburseménts, and motion granted in conformity with opinion, with ten dollars costs.